                                                                            FILED
                                                                         'JAN - 9 2020
                                                                        U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF MO
                      IN THE UNITED STATES DISTRICT COURT                     ST.LOUIS
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )
                                                     Sl-4:19CR00463 JAR/NCC
                                                )
V.                                              )
                                                )
  RAMON GONZALEZ,                               )   Cts. I, II, III
        a/kJa "Ramon GONZALEZ Jr." (1)          )
. MELVIN RAMIREZ-VALIENTE,                      )   Cts. I, II
        a/kJa "Solo," (2)                       )
  ADRIAN VASQUEZ-ALF ARO (3),                   )   Cts. I, II
  MIGUEL SILVA-TORRES Jr.(4),                   )   Cts. I, II
  FRANK STOGSDILL Sr. (5)                       )   Cts. I, II
  DAVID HENDERSON (6),                          )   Ct. I
  YOBANY ROBLES-.GARCIA (7),                    )   Cts. I, II
  JQSHUA SANGRAIT (8),             ,            )   Cts. I, II
  JAIME RODRIGUEZ-ARELLANO (9),                 )   Cts. I, II
  LUIS GUERRA (10),                             )   Cts. I, II
  ROYCE SPANN (11),                             )   Ct. I
  RANDALL BRYANT (12),                          )   Ct. I
  JASON RILEY,                                  )   Ct. I
        a/kJa "J-Roc" (13),                     )
  CHRISTIAN JOSE RODRIGUEZ DELGADO,             )   Ct. I
        a/kJa "Gua Gua," "Jimmy,"(14) and       )
  CHRISTOPHER GOODIN (15),                      )   Ct. I
                Defendants.                     )

                             SUPERSEDING INDICTMENT

                                         COUNT I

           CONSPIRACY TO DISTRIBUTE CONTROLLED SUBSTANCES
                        21 U.S.C. §841(a)(l) AND 846

      The Grand Jury charges that:   ,



                                            1
        Beginning at an exact time unknown to the Grand Jury but including June 2018 and

continuing thereafter to May 2019, in the Eastern District of Missouri and elsewhere, the

defendants,

      RAMON GONZALEZ, a/k/a "Ramon GONZALEZ Jr," MELVIN RAMIREZ-
 VALIENTE, a/k/a "Solo," ADRIAN VASQUEZ-ALFARO, MIGUEL SILVA-TORRES
  Jr., FRANK STOGSDILL Sr., DAVID HENDERSON, YOBANY ROBLES-GARCIA,
 JOSHUA SANGRAIT, JAIME RODRIGUEZ-ARELLANO, LUIS GUERRA, ROYCE
 SPANN, RANDALL BRYANT, and JASON RILEY, a/k/a "J-Ro~c," CHRISTIAN JOSE
 RODRIGUEZ DELGADO, a/k/a "Gua Gua," "Jimmy," and CHRISTOPHER GOODIN,

did knowingly and willfully conspire, combine, confederate and agree with each other, and other

persons known and unknown to this Grand Jury, to commit offenses against the United States, to

wit: to knowingly and intentionally distribute controlled substances, in violation of Title 21,

United States Code, Section 841(a)(l); and

                          MANNER AND MEANS OF THE CONSPIRACY
                                                                                I

        The defendants accomplished and attempted to accomplish the objects of the conspiracy

in the following manner and through the following means:

        1.     It is part of said drug trafficking conspiracy that members of the conspiracy

agreed to distribute and did, in fact, distribute actual methamphetamine, a Schedule II controlled

substance, in the St. Louis metropolitan area and elsewhere in the Eastern District of Missouri.

       2.      It is part of said drug trafficking conspiracy that the distribution of actual

methamphetamine generated significant proceeds.

       3.      It is part of said drug trafficking conspiracy that members of the conspiracy

agreed to distribute and did, in fact, distribute fentanyl, a Schedule II controlled substance, in the

St. Louis metropolitan area and elsewhere in the Eastern District of Missouri.




                                                  2
             4.      It is part of said drug trafficking conspiracy that the distribution of fentanyl

     generated significant proceeds.

             5.       It is part of said drug trafficking conspiracy that members of the conspiracy
                                                                                          .
     agreed to distribute and did, in fact, distribute cocaine, a Schedule II controlled substance, in the

     St. Louis metropolitan area and elsewhere in the Eastern District of Missouri and Southern

     District of Illinois.

             6.       It is part of said drug trafficking conspiracy that the distribution of cocaine

     generated significant proceeds.

             7.       It is part of said drug trafficking conspiracy that members of the conspiracy
                                          I
     agreed to distribute and did, in fad, distribute heroin, a Schedule I controlled substance, in the

r-   St. Louis metropolitan area and elsewhere in the Eastern District of Missouri.

             8.      It is part of said drug trafficking conspiracy that the distribution of heroin

     generated significant proceeds.

             9.       It is part of said drug trafficking conspiracy that members of the conspiracy

     agreed to distribute and did, in fact, distribute marijuana, a Schedule I controlled substance, in

     the St. Louis metropolitan area and elsewhere in the Eastern District of Missouri.

             10.     It is part of said drug trafficking conspiracy that the distribution of marijuana

     generated significant proceeds.

             11.     It is part of said drug trafficking conspiracy that RAMON GONZALEZ, a/k/a

     "Ramon GONZALEZ Jr.," served as the primary point of conduit between multiple California

     and Mexico-based sources of supply and broker/distributors in the Eastern District of Missouri.




                                                        3
                                       \


        12.     It is part of said drug trafficking conspiracy that RAMON GONZALEZ, a!kfa

"Ramon GONZALEZ, Jr." maintained multiple "stash houses," owned by him and other persons,

at which he stored actual methamphetamine, fentanyl, heroin, and cocaine.

        13.     It is part of said drug t:r:afficking conspiracy that MELVIN RAMIREZ-

V ALIENTE, a!kfa "Solo" served as a source of supply for the conspiracy.    ·

        14.     It is part of said drug trafficking conspiracy that ADRIAN VASQUEZ-ALFARO

served as a coordinator for the conspiracy.

        15.     It is part of said drug trafficking conspiracy that MIGUEL SILVA-TORRES Jr.

served as a distributor for the conspiracy.

        16.     It is part of said drug trafficking conspiracy that FRANK STOGSDILL Sr. served

as a distributor for the conspiracy.

        17.     It is part of said drug trafficking conspiracy that ANTONIO GARCIA served as a

distributor for the conspiracy.

        18.     It is part of said drug trafficking conspiracy that DAVID HENDERSON served as

a distributor for th~ conspiracy.

        19.     It is part of said drug trafficking conspiracy that YOBANY ROBLES-GARCIA

acted as a distributor for the conspiracy.

        20.     It is part of said drug trafficking conspiracy that JOSHUA SANGRAIT acted as a

courier for the conspiracy.

        21.     It is part of said drug trafficking conspiracy that JAIME RODRIGUEZ-

ARELLANO served as a courier for the conspiracy.

        22.     It is part of said drug trafficking conspiracy that LUIS GUERRA acted as a

facilitator for the conspiracy.



                                                4
        23.     It is part of said drug trafficking conspiracy that CHRISTIAN RODRIGUEZ-

DELGADO a/k/a "Gua Gua," "Jimmy" acted as a facilitator for the conspiracy.

        24.     It is part of said drug trafficking conspiracy that ROYCE SPANN acted as a

distributor for the conspiracy.

        25.     It is part of said drug trafficking conspiracy that RANDALL BRYANT acted as a

distributor for the conspiracy.

        26.     It is part of said drug trafficking conspiracy that JASON RILEY, a/k/a "J-Roc"

acted as a distributor for the conspiracy.

        27.     It is part of said drug trafficking conspiracy that CHRISTOPHER GOODIN acted

as a courier for the conspiracy.

        28.     It is part of said drug trafficking conspiracy that on or about August 16, 2018 and

September 11, 2018, DAVID HENDERSON distributed and aided and abetted the distribution of

actual methamphetamine.

        29.    . It is part of said drug trafficking conspiracy that RANDALL BRYANT provided
                                                     I
DAVID HENDERSON with actual methamphetamine for distribution on August 16, 2018 and

September 11, 2018.

        30.     It is part of said drug trafficking conspiracy that on November 28, 2018, RAMON

GONZALEZ, a/k/a "Ramon GONZALEZ, Jr.," provided marijuana to ROYCE SPANN for

distribution to others.

        31.    It is part of said drug trafficking conspiracy that on December 4, 2018, MIGUEL

SILVA-TORRES Jr. transported approximately $17,829. 00 in proceeds from the distribution of

controlled substances. MIGUEL SILVA-TORRES Jr. did so at the behest and under the

direction of RAMON GONZALEZ, a/k/a "Ramon GONZALEZ, Jr."



                                                 5
        32.      It is part of said drug trafficking conspiracy that on or about December 17, 2018,

FRANK STOGSDILL Sr. distributed actual methamphetamine.

        33.      It is part of said drug trafficking conspiracy that on February 8, 2019, RAMON

GONZALEZ, a/k!a "Ramon GONZALEZ, Jr.," distributed actual methamphetamine and

co came.

        34.      It is part of said drug trafficking conspiracy that on February 25, 2019, RAMON

GONZALEZ, a/k!a "Ramon GONZALEZ, Jr.," distributed actual methamphetamine. -

        35.      It is part of said drug trafficking conspiracy that on March 8, 2019, JAIME

RODRIGUEZ-ARELLANO transported $197,660.00 in proceeds from the distribution of

controlled substances from St. Louis, Missouri at the behest and under the direction of RAMON
                             ••                                (_                        j




GONZALEZ, a/k!a "Ramon GONZALEZ~ Jr."

        36.      It is part of said drug trafficking conspiracy that on March 11, 2019, ADRIAN

VASQUEZ-ALFARO attempted to accept delivery of$197,660.00 in proceeds from the

distribution of controlled substances, said proceeds having been transported to California by

JAIME RODRIGUEZ-ARELLANO at the behest and under the direction of RAMON

GONZALEZ, a/k!a "Ramon GONZALEZ, Jr."

        37.     It is part of said drug trafficking conspiracy that on Marph 11, 2019, MI GUEL

SILVA-TORRES Jr. distributed and aided and abetted the distribution of actual

methamphetamine.

        38.     It is part of said drug trafficking conspiracy that on March 23, 2019, JASON

RILEY acquired actual methamphetamine from RAMON GONZALEZ, a/k!a "Ramon

GONZALEZ, Jr." and that JASON RILEY acquired said actual methamphetamine with the

intent to distribute it to others.



                                                  6
       39.     It is part of said drug trafficking conspiracy that on March 27, 2019, RAMON

GONZALEZ, a/k!a "Ramon GONZALEZ, Jr." directed the transportation and delivery of actual

methamphetamine destined for the Eastern District of Missouri.

       40.     It is part of said drug trafficking conspiracy that on or about March 27, 2019,

JOSHUA SANGRAIT, LUIS GUERRA, and FRANK STOGSDILL Sr. transported the proceeds

from the distribution of controlled substances from the Eastern District of Missouri through the

Western District of Missouri, and into the District of Kansas at the behest and under the direction

of RAMON GONZALEZ, a/k!a "Ramon GONZALEZ, Jr.."

       41.     It is part of said drug trafficking conspiracy that on or about March 2 7, 2019,

JOSHUA SANGRAIT, LUIS GUERRA, and CHRISTIAN JOSE RODRIGUEZ-DELGADO,

a/k!a "Gua Gua," "Jimmy," distributed actual methamphetamine to FRANK STOGSDILL Sr. in

the Western District of Missomi.

       42.     It is part of said drug trafficking conspiracy that on or about March 27, 2019,

FRANK STOGSDILL Sr. accepted delivery of actual methamphetamine at the behest and under

the direction of RAMON GONZALEZ, a/k!a "Ramon Gonzalez, Jr.," With the intent to delivery

said actual methamphetamine to RAMON GONZALEZ, a/k!a "Ramon GONZALEZ, Jr." in the

Eastern District of Missouri.

       43.     It is part of said drug trafficking conspiracy that on or about March 27, 2019,

FRANK STOGSDILL Sr. possessed a firearm in furtherance of a drug trafficking crime.

       44.     It is part of said drug trafficking conspiracy that on or about April 4, 2019,

JOSHUA SANGRAIT and CHRISTOPHER GOODIN traveled to El Paso, Texas to take

possession of multiple pounds of methamphetamine on behalf of RAMON GONZALEZ, a/k/a

"Ramon GONZALEZ, Jr." for transport to the Eastern District of Missouri.



                                                 7
            4 5.    It is part of said drug trafficking conspiracy that on or about April 5, 2019,

11   RANDALL BRYANT distributed, and aided and abetted the distribution of actual

     methamphetamine.

            46.     It is part of said drug trafficking conspiracy that on or about April 17, 2019,

     RAMON GONZALEZ, a/k/a "Ramon GONZALEZ, Jr.," distributed, and aided and abetted the

     distribution of actual methamphetamine and fentanyl.

            47.     It is part of said drug trafficking conspiracy that on or about April 19, 2019,

     JOSHUA SANGRAIT and CHRISTOPHER GOODIN possessed actual methamphetamine,

     which had been transported from El Paso, Texas to Kansas City, Kansas, and delivered the same
                                                            /



     to LUIS GUERRA. This actual methamphetamine was destined for delivery to RAMON

     GONZALEZ, a/k/a "Ramon GONZALEZ, Jr." in the Eastern District of Missouri. The

     methamphetamine was seized during the execution of a search warrantin Kansas City, Kansas.

            48.     It is part of said drug trafficking conspiracy that on or about April 19, 2019, LUIS

     GUERRA possessed a firearm in furtherance of a drug trafficking cri)ne.

            49.     It is part of said drug trafficking conspiracy that on or about April 25, 2019,

     RAMON GONZALEZ, a/k/a "Ramon GONZALEZ, Jr.," possessed, with the intent to distribute,

     actual methamphetamine, fentanyl, cocaine, heroin, and marijuana at his residence in St. Peters,

     Missouri and in a nearby trailer. ,,

            50.     It is part of said drug trafficking conspiracy tllat on or about April 25, 2019,

     RAMON GONZALEZ, a/k/a "Ramon GONZALEZ, Jr." possessed one or more firearms in

     furtherance of a drug trafficking crime.




                                                       8
        51.     It is part of said drug trafficking conspiracy that on or about May 2, 2019,

RANDALL BRYANT transferred $23,900.00 in proceeds from the distribution of controlled

substances.

        52.     It is part of said drug trafficking conspiracy that on or about May 3, 2019,

ROYCE SPANN transferred $49,785.00 in proceeds from the distribution of controlled

substances .

       . 53.    It is part of said drug trafficking conspiracy that on May 22, 2019, ADRIAN

VASQUEZ-ALFARO distributed, and aided and abetted the distribution of actual

methamphetamine and fentanyl in Montebello, California, which actual methamphetamine and

fentanyl was destined for transport to the Eastern District of Missouri.

        54.     It is part of said drug trafficking conspiracy that on or about May 23, 2019,

ADRIAN VASQUEZ-ALF ARO accepted delivery of $79,685.00 as payment for the actual

methamphetamine and fentanyl ADRIAN VASQUEZ-ALF ARO distributed on May 22, 2019.

        55.    It is part of said drug trafficking conspiracy that members of the conspiracy

utilized facilities of interstate commerce, to-wit: cellular telephones facilitate the distribution and

possession with intent to distribute actual methamphetamine, heroin, fentanyl, cocaine, and

marijuana.

        56.    It is part of said drug trafficking conspiracy that the members of the conspiracy

employed multiple couriers, both known and unknown to the Grand Jury, to transport actual

methamphetamine, heroin, fentanyl, cocaine, and marijuana into the Eastern District of Missouri.
                      .                                                '

       57.     It is part of said drug trafficking conspiracy that the members of the conspiracy

employed multiple couriers, both known and unknown to the Grand Jury, to transport the




                                                  9
proceeds from the retail distribution of actual methamphetamine, heroin, fentanyl, cocaine, and

marijuana from the Eastern District of Missouri to California and elsewhere.

       58.     It is part of said drug trafficking conspiracy that members of the conspiracy

maintained one or more premises within the Eastern District of Missouri and elsewhere for the

purpose of storillg actual methamphetamine, heroin, fentanyl, cocaine, and marijuana.

       All in violation of Title 21, United States Code, Section 846.

                                   PENALTY PROVISIONS

       The amount of actual methamphetamine involved in the offense and attributable to each

and every defendant as a result of his/her own conduct, and the c~:mduct of other conspirators

reasonably foreseeable to him/her, is more than 50 grams, making the offense punishable under

Title 21, United States Code, Section 841(b)(l)(A)(viii).

        The amount of fentanyl involved in the offense and attributable to defendants RAMON

GONZALEZ, a/k/a "Ramon GONZALEZ, Jr.," MELVIN RAMIREZ-VALIENTE, a/k/a "Solo,"

Adrian VASQUEZ-ALF ARO, and ROYCE SPANN as a result of his/her own conduct, and the

conduct of other conspirators reasonably foreseeable to him/her, was more than 400 grams,
  '
making the offense punishable under Title 21, United States Code, Section 841(b)(l)(A)(vi).

       The amount of cocaine involved in the offense and attributable to defendant RAMON

GONZALEZ, a/k/a "Ramon GONZALEZ, Jr.," defendant as a result of his/her own conduct, and

the conduct of other conspirators reasonably foreseeable to him/her, is more than 5 kilograms,

making the offense punishable under Title 21, United States Code, Section 841(b)(l)(A)(ii).

       The amount of heroin involved in the offense and attributable to defendants RAMON

GONZALEZ, a/k/a "Ramon GONZALEZ, Jr.," defendant as a result of his/her own conduct, and




                                                10
the conduct of other conspirators reasonably foreseeable to him/her, is more than 1 kilogram,

making the offense punishable under Title 21, United States Code, Section 841(b)(l)(A)(i).

        The amount of marijuana involved in the offense and attributable to defendants RAMON

GONZALEZ, a/k/a "Ramon GONZALEZ, Jr.," defendant as a result of his/her own conduct, and

the conduct of other conspirators reasonably foreseeable to him/her, was more than 50 grams,

making the offense punishable under Title 21, United States,Code, Section 841(b)(l)(A)(viii).

                                            COUNT IT

                     CONSIRACY TO COMMIT MONEY LAUNDERING
                                   18 u.s.c. §1956

        The Grand Jury.further charges that:

        Beginning at a time unknown, but including December 2018, and continuing thereafter

with the exact dates unknown, in the Eastern District of Missouri and elsewhere, defendants,

     RAMON GONZALEZ, a/k/a "Ramon GONZALEZ Jr," MELVIN RAMIREZ-
 VALIENTE, a/k/a "Solo," ADRIAN VASQUEZ-ALFARO, MIGUEL SILVA-TORRES
  Jr., FRANK STOGSDILL Sr., YOBANY ROBLES-GARCIA, JOSHUA SANGRAIT,
           JAIME RODRIGUEZ-ARELLANO, and LUIS GUERRA,

did knowingly and willfully conspire, combine, confederate, and agree together with each other

and with others both known and unknown to the Grand Jury, to commit certain offenses under

Title 18, United States Code, Section 1956 as follows: (1) to knowingly and willfully conduct and

attempt to conduct financial transactions involving the use of financi~ institutions, which in some

way or degree affected interstate commerce; (2) which in fact involved the proceeds of a specified

unlawful activity, to wit: conspiracy to distribute controlled substances as charged in Count I; (3)

knowing that the property involved in said transactions represented the proceeds of some form of

unlawful activity; and (4) with intent to promote the carrying on of said specified unlawful activity

and   knowi~g   that the transactions were designed in whole or in part to conceal or disguise the


                                                 11
nature, location, source, and control of the proceeds of the aforesaid specified unlawful activity.

In violation of Title 18, United States Code, Section 1956(a)(l)(A)(i) and 1956(a)(l)(B)(i).

        MANNER AND MEANS OF THE CONSPIRACY

        The defendant and co-conspirators accomplished and attempted to accomplish the objects

of the money laundering conspiracy in the following manner and through the following means:
                               .                                                         I




        1.   The allegations of Count I of this Indictment are re-alleged and by this reference fully

incorporated herein.

        2.       As part of said conspiracy, defendant RAMON GONZALEZ, a/k/a "Ramon

GONZALEZ, Jr." arranged for and dfrected large amounts of actual methamphetamine, fentanyl,

cocaine, heroin, and marijuana to be transported to the St. Louis metropolitan area for the purpose

of further distribution.

        3.     It was further part of said conspiracy that the sale of these controlled substances

generated substantial proceeds in the form of United States currency.
                                                                                             '
        4.   It was further part of said conspiracy that the defendant RAMON GONZALEZ, a/k/a

"Ramon GONZALEZ, Jr.," co-conspirators and others transported and caused to be transported

large sums of United States currency which constituted the proceeds of the distribution of

controlled substances.

        5.   It was further part of said conspiracy that the defendant RAMON GONZALEZ, a/k/a

"Ramon GONZALEZ, Jr.," co-conspirators and others sought to conceal the proceeds of their

unlawful activity. To that end, defendant RAMON GONZALEZ, a/k/a "Ramon GONZALEZ,

Jr." made purchases of real property and vehicles in the names of nominee purchasers in order to

conceal the assets from law enforcement and/or Internal Revenue Service agents.




                                                 12
l



           6.    In an effort to conceal the source and amount of the proceeds of their unlawful activity,

    RAMON GONZALEZ, a/k/a "Ramon GONZALEZ, Jr." employed co-defendants and others to

    transport large smns of United States cmrency from the Eastern District of Missouri to California

    and elsewhere in personal and commercial vehicles for delivery to co-conspirators.

           OVERT ACTS

           In furtherance of said conspiracy and to affect the objects thereof, overt acts were

    committed in the Eastern District of Missouri and elsewhere, including but not limited to the

    following:

           1.    On or about December 4, 2018 Pontoon Beach, Illinois Police seized $17,829.00 in

                 United States cmrency from a vehicle driven by MIGUEL SILVA-TORRES Jr..

                 MIGUEL SILVA-TORRES Jr. had been directed to deliver the cmrency, which

                 constituted the proceeds from the distribution of controlled substances, to RAMON

                 GONZALES, a/k/a "Ramon GONZALEZ, Jr."

           2.    On or about March 8, 2019, JAIME RODRIGUEZ-ARELLANO transported

                 $197,660.00 in United States cmrency, which 'Constituted the proceeds from the

                 distribution of controlled substances, from the Eastern District of Missouri to

                              a
                 California in vehicle. JAIME RODRIGUEZ-ARELLANO transported the cmrency

                 at the behest and up.der the direction of RAMON GONZALEZ, a/k/a "Ramon

                 GONZALEZ, Jr."          When he arrived in · California, JAIME RODRIGUEZ-

                 ARELLANO was instructed to deliver the proceeds to ADRIAN VASQUEZ-

                 ALFARO.

           All in violation of Title 18, United States Code, Sections 1956(a)(l) and 1956(h) and

    punishable under Title 18, United States Code, Section 1956(a)(l).



                                                     13
                                             COUNT ID

        The Grand Jury further charges that:

        On or about April 25, 2019, within the Eastern District of Missouri, the defendant,

                     RAMON GONZALEZ, a/k/a "Ramon GONZALEZ, Jr."

did knowingly and intentionally possess one or more firearms in furtherance of a drug trafficking

crime, to-wit: conspiracy to distribute controlled substances as charged in Count I, in violation of

Title 18, United States Code, Section 924(c)(l)(A) and punishable under Title 18, United States

Code, Section 924(c)(l)(A)(i).

                                 FORFEITURE ALLEGATION

        1. The allegations of Count I of this Indictment are re-alleged and by this reference fully

incorporated herein for the purpose of alleging forfeitures to the United States of America

pursuant to the provisions of Title 21, United States Code, Section 853.

       2.      The property, real and personal of defendants

     RAMON GONZALEZ, a/k/a "Ramon GONZALEZ Jr," MELVIN RAMIREZ-
 VALIENTE, a/k/a "Solo," ADRIAN VASQUEZ-ALFARO, MIGUEL SILVA-TORRES
 Jr., FRANK STOGSDILL Sr., DAVID HENDERSON, YOBANY ROBLES-GARCIA,
 JOSHUA SANGRAIT, JAIME RODRIGUEZ-ARELLANO, LIDS GUERRA, ROYCE
  SPANN, RANDALL BRYANT, JASON RILEY, a/k/a "J-Roc," CHRISTIAN JOSE
RODRIGUEZ-DELGADO, a/k/a "Gua Gua," "Jimmy," and CHRISTOPHER GOODIN,

               (a)     constituting, or derived from, any proceeds the defendants obtained,

directly or indirectly, as a result of the violation oflaw set out in Count I of this Indictment; and

               (b)     used, or intended to be used, in any manner or part to commit or to

facilitate the commission of such viol~tions is property subject to forfeiture pursuant to Title.21,

United States Code, Section 853(a).
                                                                                                        .J



                                                  14
        3.      Specifically subject to forfeiture is approximately $1,000,000.00 in United States

currency in that such sum in the aggregate is property constituting, or derived from, any proceeds

the defendants obtained, directly or indirectly, as a result of the offense alleged in Count I.

        4.     Properties subject to forfeiture as set out at paragraph 2 and 3 above include, but

are not limited to:

        (a) The interest of

      RAMON GONZALEZ, a/k/a "Ramon GONZALEZ Jr," MELVIN RAMIREZ-
 VALIENTE, a/k/a "Solo," ADRIAN VASQUEZ-ALFARO, MIGUEL SILVA-TORRES
  Jr., FRANK STOGSDILL Sr., DAVID HENDERSON, YOBANY ROBLES-GARCIA,
 JOSHUA SANGRAIT, JAIME RODRIGUEZ-ARELLANO, LUIS GUERRA, ROYCE
   SPANN, RANDALL BRYANT, JASON RILEY, a/k/a "J-Roc," CHRISTIAN JOSE
 RODRIGUEZ-DELGADO, a/k/a "GU.a Gua," "Jimmy," and CHRISTOPHER GOODIN

m:

       (i)     Approximately $17,829.00 in United States currency seized from

               MIGUEL SILVA-TORRES in Pontoon Beach, Illinois, on December 4,

               2018;

       (ii)    Approximately $197,660.00 in United States currency seized from JAIME

               RODRIGUEZ-ARELLANO on March 8, 2019;

       (iii)   Approximately $79,685.00 in United States cun;ency seized in

               Montebello, California on March 23, 2019;

       (iv)    A 2014 Infiniti (Missouri license plate PT9B3A) used by ROYCE

               SPANN to transport controlled substances and the proceeds from the

               distribution of controlled substances;




                                                 15
       (v)      A 2016 Lexus (Missouri license plate 92AC83) used by ROYCE SPANN

                to transport controlled substances and the proceeds from the distribution of
                                                  -                                    I




                controlled substances;

       (vi)     A 2004 Infiniti (California license plate 8BNZ112) used by ADRIAN

                VASQUEZ-ALFARO to store and transport the proceeds from the

                distribution of controlled substances;

       (vii)    A 2017 Ford Mustang (Kansas license plate 036 LJvIX) used by JOSHUA

                SANGRAIT to transport actual methamphetamine and conduct drug

                trafficking activities;

       (viii)   A 2013 Mazda 3 (Kansas license plate 949 KRD) used by LUIS GUERRA

                to facilitate the distribution of controlled substances;

(ix)            A .9mm Beretta handgun, Model 92FS, Serial Number BER618524,

                seized from 7 West Garden Walk Drive, Saint Peters, MO 63376 on April

                25, 2019;

(x)             A Smith & Wesson .38 special revolver, Serial Number 8PT4880, seized

                from 3499 Salt River Road, Saint Peters, MO 63376, on A:eril 25~ 2019;

(xi)            A Smith & Wesson semi-auto M&P 9mm, Serial Number DXH8677,

                seized from 3499 Salt River Road, Saint Peters, MO 63376, on April 25,

                2019;

(xii)           A Rock Island Armory 3 8 special, Model 206, Serial Number

                RIAl 45811 SA, seized from 3499 Salt River Road, Saint Peters, MO

                63376, on April 25, 2019;




                                                      16
(xiii)      A Para 1911, Model Expert, .45 caliber, Serial Number 006672NW,

            seized from 3499 Salt River Road, Saint Peters, MO 63376, on April 25,

            2019;

(xiv)       A Hi-Point, Model C9, 9mm Luger, Serial Number P1875979, seized from

            3499 Salt River Road, Saint Peters, MO 63376, on April 25, 2019;

(xv)       A LO. Inc Monroe NC Model Hellcat, 380 ACP, Serial Number 01501,

            seized from 3499 Salt River Road, Saint Peters, MO 63376, on April 25,

           2019;

(xvi)      A Grendel, Inc. P-12 Pistol, .380 Caliber, Rockledge, FL, No Serial

           Number, seized from 3499 Salt River Road, Saint Peters, MO 63376, on

           April 25, 2019;

(xvii)     A Glock 19 Gen 4, .9mm Caliber, Austria, Serial Number YRS180, seized

           from 3499 Salt River Road, Saint Peters, MO 63376, on April 25, 2019;

(xviii)    A Mossberg 500, 12 Gauge Shotgun, Serial Number U621416, seized

           from 3499 Salt River Road, Saint Peters, MO 63376, on April 25, 2019;

(xix)      A OF Mossberg and Sons, Inc. Model 185 D-C, 20 Gauge Shotgun, New

           Haven, CT, No Serial Number, seized from 4132 Shoreline Drive, Earth

           City, MO,·onApril 25, 2019;

(xx)       A Connecticut Valley Arms, Inc., .50 Caliber Silver Wolf, made in Spain,

          . black powder rifle, Serial Number 61-13-086544-95;, seized from 4132

           Shoreline Drive, Earth City, MO, on April 25, 2019;

(xxi)      A Archangel Sparta, 223, Made in U.S., Serial Number 186-47812,,

           seized from 4132 Shoreline Drive, Earth City, MO, on April 25, 2019;



                                           17
(xx.ii)     A revelation model western auto supply, Co., pistol grip 12 gauge

            shotgun, No Serial Number,, seized from 4132 Shoreline-Drive, Earth

            City, MO, on April 25, 2019;

(xx.iii)    A Remington model 721 rifle with scope, Caliber 30-06, Serial Number

            295145, seized from 4132 Shoreline Drive, Earth City, MO, on April 25,

            2019;

(xx.iv)     A Colt Model M-4 Carbine 5.56 mm, Colt Defense, Hartford, CT, USA,

            Serial Number LE326186,, seized from 4132 Shoreline Drive, Earth City,

            MO, on April 25, 2019;

(xxv)       A Pioneer Gamble Stores Inc., Model 23, .22 Caliber, No Serial Number,

            , seized from 4132 Shoreline Drive, Earth City, MO, on April 25, 2019;

(xx.vi)     A Midland Gun Company, 12 gauge shotgun, Made in United Kingdom,

            Imported to Armsport Inc, Miami, FL, Serial Number 8703517,, seized

            from 4132 Shoreline Drive, Earth City, MO, oil April 25, 2019;

(xx.vii)    A J.C. Higgins, Model 20-12 Gauge, Sears, Roebuck and Co. Shotgun,

            Serial Number 58356,, seized from 4132 Shoreline Drive, Earth City,

            MO, on April 25, 2019;

(xx.viii)   A CMMG, Inc., AR-15, Model MOD 4 SA, .223-5.56 Caliber, Serial

            Number A-9651,, seized from 4132 Shoreline Drive, Earth City, MO, on

            April 25, 2019;

(xx.ix)     A Savage Arms, Model 116, Caliber 270 Win., Serial Number F274208,,

            seized from 4132 Shoreline Drive, Earth City, MO, on April 25, 2019;




                                           18
(xxx)      A PTR91 Inc., Farmington, CT, USA, .308 Caliber, Serial Number

           AW5328,, seized from 4132 Shoreline Drive, Earth City, MO, on April

           25, 2019;

(xxxi)     A MDL PAP M92 PV, Caliber 7.62mmx39mm, C.A.I., Georgia, VT~

           Imported from Zastava, Serbia, Serial Number, M92PV036377,, seized

           from 4132 Shoreline Drive, Earth City, MO, on April 25, 2019;

(xxxii)    A O.F. Mossberg and Sons, New Haven, CT. USA, Model 185 K-B, 20

           Gauge, No Serial Number,, seized from 4132 Shoreline Drive, Earth City,

           MO, on April 25, 2019;
             ,~




(xxxiii)   A PW Arms, Redmond, WA, Model M-91/30 7.62x54 Caliber, Serial

           Number 078440,, seized from 4132 Shoreline Drive, Earth City, MO, on

           April 25, 2019;

(xxxiv)     A Enfield N04MKI Rifle, Imported from United Kingdom, Unknown

           Importer, 303 Caliber, Serial Number OC23335A,, seized from 4132

           Shoreline Drive, Earth City, MO, on April 25, 2019;

(xxxv)     A IZMASH (IMEZ) Saiga Rifle, 762 Caliber, Imported from Russua,

           Imported by EAA Corp., Serial Number H02732539, seized from 4132

           Shoreline Drive, Earth City, MO, on April 25, 2019;

(xxxvi)    A Century Arms RAS47, 7.62 Caliber, Serial Number RAS47071909,

           seized from 4132 Shoreline Drive, Earth City, MO, on April 25, 2019;

(xxxvii)   ·A Norinco MAK-90, 7 .62x39mm Caliber, Made in China, Serial Number

           9318258, seized from 4132 Shoreline Drive, Earth City, MO, on April 25,

           2019;



                                          19
    (xxxviii)   A Glock 43, .9mm Caliber handgun, Serial Number BDES955, seized

                from FRANK STOGSDILL Sr. in Billingsville, MO on March 28, 2019;

    (xxxix)     A Glock Model 31, .357 Caliber, Serial Number BHFUl 06, seized from

                LUIS GUERRA at 834 S. Ferree Street, Kansas City, KS on April 19,

                2019;

    (xl)        A Masterpiece Arms Defender, .9mm Pistol, Serial Number FX04337,

                seized from LUIS GUERRA at 834 S. Ferree Street, Kansas City, KS on

                April 19, 2019;

     (xli)      A black unknown make/model, 300 caliber rifle with Simmons scope, no

                serial number, seized from LUIS GUERRA at 834 S. Ferree Street,

                Kansas City, KS on April 19, 2019;

5.     If any of the property described in paragraphs 2, 3, and 4 above as a result of any act or
omission: of the defendants:
                (a)    cannot be located upon the exercise of due diligence;
                (b)    has been transferred or sold to, or deposited with, a third party;
                (c)   ·has been placed beyond the jurisdiction of the Court;
                (d)    has been substantially diminished in value; or
                (e)    has been commingled with other property which cannot be divided

without difficulty;




                                                20
        it is the intent of the United States, pursuant to Title 21, United States Code, Section

853 (p), to seek forfeiture of any other property of the defendants up to the value of the property

described in paragraphs 2, 3 and 4 above, or elsewhere, as being subject to forfeiture.



                                                      A TRUE BILL.




                                                      FOREPERSON




JEFFREY B. JENSEN
United States Attorney



SIRENA MILLER WISSLER #55374MO
Assistant United States Attorney
111 S. 10th Street, Room 20.333
St. Louis, MO 63102
(314) 539-2200




                                                 21
